Citation Nr: 0021391	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-14 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the RO. 


FINDING OF FACT

The veteran's claim of service connection for fibromyalgia is 
plausible and capable of substantiation.  


CONCLUSION OF LAW

The claim of service connection for fibromyalgia is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records show that the 
veteran was treated for complaints of back pain during 
service in June 1971.

Shortly after the veteran's discharge from active service, 
the veteran submitted a claim of service connection for back 
pains.  In a November 1974 rating decision, the RO granted 
service connection for back spasms with lumbar lordosis, and 
assigned a noncompensable rating to that disability.

A February 1990 treatment record from private chiropractor 
William J. Alloway, D.C., indicated that the veteran 
presented with back and shoulder spasms.  Myofascitis nodules 
were found.  Dr. Alloway noted that the veteran injured his 
back during military service and has since suffered from 
occasional back and shoulder pain.  The veteran reported that 
the pain had become considerably more intense in the last two 
years.  Dr. Alloway indicated that myofascitis nodules do not 
form overnight, but take several years to form.  As such, Dr. 
Alloway concluded that the veteran's condition had persisted 
for quite a number of years (minimum of 10).

VA outpatient treatment records show that the veteran was 
treated for back and shoulder pain in 1990, 1991 and 1992.

A March 1993 private medical statement from physicians at the 
Acupuncture Center of Washington noted that the veteran first 
came for treatment in September 1992 with complaints of pain 
in the right shoulder.  The veteran reported that the onset 
of the pain occurred after he moved a refrigeration unit for 
repairs. 

A July 1993 letter from Sam W. Wiesel, M.D. indicated that 
the veteran had a diagnosis of degenerative arthritis in his 
neck, which was aggravated by accidents that he suffered in 
August and September 1992.

In June 1997, the veteran submitted a claim of service 
connection for fibromyalgia.  In support of his claim of 
service connection, the veteran submitted correspondence from 
1996 from private doctors David P. Sneizek, M.D. and Daniel 
J. Clauw, M.D.  In a September 1996 letter, Dr. Sneizek 
indicated that the veteran's symptoms were the classical 
manifestations of a soft tissue condition known as myofascial 
pain syndrome.  Dr. Sneizek also provided a diagnosis of 
fibromyalgia.

In a October 1996 Physician's Statement of Disability, Dr. 
Sneizek indicated that he first began treating the veteran 
for back pain in October 1992, and noted that the veteran's 
neck and back pain and stiffness stemmed from a job injury in 
September 1992.  Dr. Sneizek indicated that the veteran had a 
chronic sprain/strain of the cervical spine with secondary 
traumatically induced fibromyalgia.  Dr. Sneizek opined that 
the veteran's condition was causally related to his job 
injury in 1992.

November 1996 correspondence from Dr. Clauw indicated that he 
had treated the veteran for fibromyalgia since 1993.  Dr. 
Clauw indicated that although the veteran had some 
intermittent musculoskeletal pain dating back to military 
service in Vietnam, in additional to an exacerbation after 
some minor trauma in the late 1980's, the veteran developed 
more severe discomfort following an episode of trauma in 
September 1992.

December 1996 correspondence from Dr. Clauw indicated that 
the veteran indeed suffers from fibromyalgia.  Moreover, Dr. 
Clauw opined that the veteran's exacerbation of fibromyalgia 
was triggered by his work accident of September 1992.

The veteran was afforded a VA examination in May 1997.  The 
examiner noted that the veteran had been diagnosed with 
fibromyalgia in 1990.  The veteran's complaints consisted of 
mainly headaches, pain in the neck since 1973 and also pain 
in the upper and lower back.  Pain in the muscles of the 
chest, hands, hips, buttocks and ankles was also reported.  
X-rays showed degenerative arthritis of C5, C6.  Final 
diagnosis was that of fibromyalgia by history with myofascial 
pain syndrome, back strain both cervical, which apparently 
was degenerative arthritis, and lumbar spine, which was just 
a strain.  

November 1997 correspondence from Dr. Clauw indicated that, 
after a review of the veteran's medical records, it was clear 
that the veteran's condition was exacerbated by a work injury 
that occurred in 1992.  Dr. Clauw noted that he had diagnosed 
the veteran with fibromyalgia in 1991 during his employment 
with the Washington VA Medical Center, but noted that the 
traumatic injury in 1992 clearly worsened the veteran's pain.

In response to a request from the RO, a VA physician provided 
an opinion as to the likelihood that the veteran's backaches 
in service were the early manifestations of the fibromyalgia 
diagnosed in 1991.  After a review of the veteran's claims 
file, the VA doctor noted that there were no medical records 
from the intervening period between 1974 (grant of service 
connection for back spasms and lumbar lordosis) and 1991 
(diagnosis of fibromyalgia).  The doctor concluded that that 
veteran's recurrent achy pain in the interscapular region in 
1974 may have been a part of fibromyalgia which the veteran 
may have had even in the 1970's.  Alternatively, the doctor 
noted that it was possible that the veteran may have been 
treated for an isolated episode of muscle pain.  Finally, the 
doctor commented that there was "a paucity of clinical 
information and records to cause one to lean more in favor of 
one possibility or the other."

In summary, the current medical evidence shows diagnoses of 
fibromyalgia.  The service medical records show that the 
veteran was treated for complaints of back pain during 
service and filed a claim of service connection shortly after 
service.  The evidence indicates that the veteran suffered an 
work-related injury in 1992 which exacerbated his condition, 
but a medical opinion relates that it is possible that the 
veteran's back pain in service was the early manifestation of 
fibromyalgia.  As such, the Board finds that the veteran's 
claim of service connection for fibromyalgia is plausible and 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented well-grounded claims, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  


ORDER

As a well-grounded claim of service connection for 
fibromyalgia has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  




REMAND

As noted above, the evidence of record indicates that the 
veteran suffered from back pain during service for which the 
veteran was granted service connection in November 1974.  
Thereafter, there is no medical evidence of record showing 
treatment for back pain or other muscle pain until 1990.  

Evidence in 1990 indicated a diagnosis of spasms in the back 
and right shoulder area consistent with myofascitis.  The 
veteran was thereafter diagnosed with fibromyalgia in 1991.  

Correspondence from private physicians dated from 1993 
through 1997 indicates that the veteran "exacerbated his 
condition" as a result of a work injury in September 1992.  

VA examination in May 1997 indicated a diagnosis of 
fibromyalgia by history with myofascial pain syndrome, 
arthritis of the cervical spine and back strain of the lumbar 
spine.  

Finally, an August 1999 VA medical opinion concluded that his 
back pain during service "may have been a part of 
fibromyalgia" but that it in the alternative, it may have 
simply been an isolated episode of muscle pain.  According to 
the VA doctor, there was not enough evidence of record to 
determine the likelihood of a relationship between the 
veteran's back pain in service and his currently diagnosed 
fibromyalgia

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, it is unclear whether the 
veteran's back pain in service was the early manifestations 
of fibromyalgia, especially in light of the veteran's work-
related injury in 1992, or whether the fibromyalgia had its 
onset many years after service.

The Board finds that any additional outpatient treatment 
records dated from 1974 to 1990 regarding the issue not 
already of record should be obtained and associated with the 
claims file to determine if the veteran's back pain in 
service was likely the early manifestations of fibromyalgia.  

In addition, the Board finds that the veteran should be 
reexamined to determine the likely etiology of the 
fibromyalgia.  Specifically, the examiner should opine as to 
whether it is as least as likely as not that the veteran's 
back pain during service was the early manifestations of his 
current fibromyalgia, in light of his intervening injury in 
September 1992.  In this regard, the examiner must be 
provided with the claims file and a copy of the Remand for 
review prior to the examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available VA medical 
records concerning the veteran's 
treatment for fibromyalgia , not already 
associated with the claims file.  Of 
particular importance are any medical 
records from 1974 to 1990 showing 
treatment for fibromyalgia or other 
muscle pains, possibly attributable to 
the veteran's complaints of back pain in 
service.

2.  The RO should also attempt to obtain 
records from all physicians and medical 
care providers mentioned by the veteran 
in his October 1998 communication, 
inasmuch as he has claimed treatment for 
various symptoms of myalgia.  

3.  The veteran should be afforded a VA 
examination, by an appropriate 
specialist, preferably one who has not 
examined him before, to determine the 
current nature and likely etiology of the 
claimed fibromyalgia.  All indicated x-
rays and laboratory tests should be 
completed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have a 
fibromyalgia disability.  The examiner 
should also opine as to the likely onset 
of fibromyalgia, to include whether this 
disorder, if present, is related to the 
veteran's complaints of back pain in 
service.  The claims file, to include all 
evidence added to the record pursuant to 
this REMAND, must be made available to 
the examiner for review prior to the 
examination.  

4.  After completion of the requested 
development, the RO should reconsider the 
veteran's claim on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record, both 
positive and negative.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



